Exhibit 10.3

 

[Semtech logo]

 

FORM OF

NON-DIRECTOR AND NON-EXECUTIVE OFFICER

LONG-TERM STOCK INCENTIVE PLAN

 

AWARD AGREEMENT

 

THIS AGREEMENT, entered into this [Date] between Semtech Corporation, a Delaware
Corporation (the “Company”), and [Name] (the “Optionee”).

 

RECITALS

 

A. The Board of Directors of the Company (the “Board”) has established the
Non-Director and Non-Executive Officer Long-Term Stock Incentive Plan of Semtech
Corporation (the “Plan”) in order to provide key employees of the Company with
an opportunity to acquire shares of the Company’s common stock (“Stock”).

 

B. The Board regards the Optionee as a key employee as contemplated by the Plan
and has determined that it would be in the best interests of the Company and its
stockholders to grant the option described in this Agreement to the Optionee as
compensation, as an inducement to remain in the service of the Company, and as
an incentive for increasing efforts during such service.

 

NOW, THEREFORE, it is agreed as follows:

 

1. Definitions and Incorporation. The terms used in this Agreement shall have
the meanings given to such terms in the Plan. The Plan is hereby incorporated in
and made a part of this Agreement as if fully set forth herein. The Optionee
hereby acknowledges that he or she has received a copy of the Plan.

 

2. Grant of Option. Pursuant to the Plan, the Company hereby grants to the
Optionee as of the date thereof the option to purchase all or any part of an
aggregate of [Amount] shares of Stock (the “Option”), subject to adjustment in
accordance with Section 3(d) of the Plan. The Option is not intended to qualify
as an incentive stock option under Section 422A of the Internal Revenue Code of
1986, as amended.

 

3. Option Price. The price to be paid for Stock upon exercise of the Option or
any part thereof shall be [Market Price] per share, which equals or exceeds the
fair market value of the stock as of the date of grant.

 

4. Right to Exercise. Subject to the conditions set forth in this Agreement and
the Plan the right to exercise the Option shall accrue as follows, with no
portion of the right to exercise accruing on any other date (e.g. no pro-ration)
except as specifically set forth in this Agreement or the Plan.

 

Date

--------------------------------------------------------------------------------

 

Number of Shares

--------------------------------------------------------------------------------

[First year anniversary of grant]   [25% of grant] [Second year anniversary of
grant]   [25% of grant] [Third year anniversary of grant]   [25% of grant]
[Fourth year anniversary of grant]   [25% of grant]

 

5. Securities Law Requirements. No part of the Option shall be exercised if
counsel to the Company determines that any applicable registration requirement
under the Securities Act of 1933, as amended (the “Securities Act”) or any other
applicable requirement of Federal or State law has not been met.



--------------------------------------------------------------------------------

6. Term of Option. The Option shall terminate in any event on the earliest of
(a) the [day before 10 year anniversary of grant] at 11:59 PM, (b) the
expiration of the period described in Paragraph 7 below, (c) the expiration of
the period described in Paragraph 8 below, or, (d) the expiration of the period
described in Paragraph 9 below.

 

7. Exercise Following Termination of Service. If the Optionee’s service with the
Company terminates for any reason, or no reason, whether voluntarily or
involuntarily, with or without cause, other than death, disability or
retirement, any portion of the Option granted hereunder held by such person
which is not then exercisable shall terminate and any portion of the Option
which is then exercisable may be exercised within thirty (30) consecutive days
after the date of such cessation.

 

8. Exercise Following Death or Disability. If the Optionee’s service with the
Company terminates by reason of the Optionee’s death or disability (as defined
below), the Option (to the extent it has not previously been exercised and is
then exercisable) may be exercised within one year after the date of the
Optionee’s death or termination by reason of disability. In the case of death,
the exercise may be made by his or her representative or by the person entitled
thereto under the Optionee’s will or the laws of descent and distribution,
provided however, that such representative or such person consents in writing to
abide by and be subject to the terms of the Plan and this Agreement and such
writing is delivered to the President of the Company. For purposes hereof,
“disability” shall mean a medically determinable physical or mental impairment
which has made an individual incapable of engaging in any substantial gainful
activity. A condition shall be considered a disability only if (i) it can be
expected to result in death or has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, and (ii) the Plan
Administrator, based on medical evidence, has expressly determined that a
disability exists.

 

9. Exercise Following Retirement. If the Optionee’s service with the Company
terminates by reason of retirement (as defined below) the Option (to the extent
it has not previously been exercised and is then exercisable) may be exercised
within ninety (90) days after the date of the Optionee’s retirement. For
purposes hereof, “retirement” shall mean the voluntary cessation of employment
by an individual upon the attainment of age sixty-five (65) and the completion
of not less than twenty (20) years of service with the Company or a subsidiary.

 

10. Exercise Following Change of Control. Notwithstanding any other provision to
the contrary contained herein, subject to the provisions of Section 3(d) of the
Plan, if within one year of a Change in Control (as defined below), the Optionee
is terminated without cause or a Constructive Termination (as defined below)
occurs with respect to the Optionee, any outstanding Options shall automatically
become fully vested and exercisable as of the date of the Change in Control,
whether or not then exercisable, without any further action on the part of the
Board, the stockholders or any committee established by the Board to administer
the Plan.

 

For purposes hereof, a “Change in Control” shall mean (i) a merger or
consolidation in which the stockholders of the Company immediately prior to such
merger or consolidation do not hold, immediately after such merger or
consolidation, more than 50% of the combined voting power of the surviving or
acquiring entity (or parent corporation thereof), or (ii) the sale of
substantially all of the assets of the Company or assets representing over 50%
of the operating revenues of the Company or (iii) any person shall become the
beneficial owner of over 50% of the Company’s outstanding Stock or the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally, or become a controlling person as defined in Rule 405
promulgated under the Securities Act.

 

For purposes hereof, “Constructive Termination” shall mean Optionee’s voluntary
termination within one year of Optionee’s knowledge of the occurrence of (i) a
reduction in the Optionee’s base salary after

 

- 2 -



--------------------------------------------------------------------------------

a Change in Control from that in effect immediately prior to the Change in
Control; or (ii) a material or substantial reduction or change in job duties,
responsibilities, and requirements after a Change in Control from Optionee’s
duties, responsibilities, and requirements immediately prior to the Change in
Control. A termination shall not be treated as a Constructive Termination if the
Optionee shall have specifically consented in writing to the occurrence of the
event giving rise to the claim of Constructive Termination.

 

11. Nontransferability. The Option shall be exercisable during the Optionee’s
lifetime only by the Optionee or the Optionee’s guardian or legal representative
and shall be nontransferable, except that the Optionee may transfer all or any
part of the Option by will or by the laws of descent and distribution. Except as
otherwise provided herein, any attempted alienation, assignment, pledge,
hypothecation, attachment, execution or similar process, whether voluntary or
involuntary, with respect to all or any part of the Option or any right
thereunder, shall be null and void and, at the Company’s option, shall cause all
of the Optionee’s rights under this Agreement to terminate.

 

12. Effect of Exercise. Upon exercise of all or any part of the Option, the
number of shares of Stock subject to option under this Agreement shall be
reduced by the number of shares with respect to which such exercise is made.

 

13. Exercise of Option. The Option may be exercised by delivering to the Company
(a) a written notice of exercise in substantially the form prescribed from time
to time by the Board and (b) full payment of the option price for each share of
Stock purchased under the Option. Such notice shall specify the number of shares
of Stock with respect to which the Option is exercised and shall be signed by
the person exercising the Option. If the Option is exercised by a person other
than the Optionee, such notice shall be accompanied by proof, satisfactory to
the Company, of such person’s right to exercise the Option. The Option price
shall be payable in U.S. dollars.

 

14. Withholding Taxes. If the Optionee is an employee or former employee of the
Company when all or part of the Option is exercised, the Company may require the
Optionee to deliver payment of any withholding taxes (in addition to the option
price) in cash with respect to the difference between the Option price and the
fair market value of the Stock acquired upon exercise.

 

15. Issuance of Shares. Subject to the foregoing conditions, the Company, as
soon as reasonably practicable after receipt of a proper notice of exercise and
without transfer or issue tax or other incidental expense to the person
exercising the Option, shall deliver to such person at the principal office of
the Company, or such other location as may be acceptable to the Company and such
person, one or more certificates for the shares of Stock with respect to which
the Option is exercised. Such shares shall be fully paid and nonassessable and
shall be issued in the name of such person. However, at the request of the
Optionee, such shares may be issued in the names of the Optionee and his or her
spouse as (a) joint tenants with right of survivorship, (b) community property,
or (c) tenants in common without right of survivorship.

 

16. Rights as a Stockholder. Neither the Optionee nor any other person entitled
to exercise the Option shall have any rights as a stockholder of the Company
with respect to the stock subject to the Option until a certificate for such
shares has been issued to him or her upon exercise of the Option.

 

17. Notices. Any notice to the Company contemplated by this Agreement shall be
addressed to it in care of its President; and any notice to the Optionee shall
be addressed to him or her at the address on file with the Company on the date
hereof or at such other address as he or she may hereafter designate in writing.

 

18. Not a Contract of Employment. By executing this Agreement, Optionee
acknowledges and agrees that

 

  (a) a person whose employment is terminated before full vesting of an award,
such as the one granted by this Agreement, could attempt to argue that he or she
was terminated to preclude vesting of the award;

 

- 3 -



--------------------------------------------------------------------------------

  (b) Optionee promises never to make such a claim;

 

  (c) nothing in this Agreement gives Optionee the right to remain in the employ
of the Company or any subsidiary or to affect the absolute and unqualified right
of the Company and any of its subsidiaries to terminate Optionee’s employment at
any time for any reason or no reason and with or without cause or prior notice;

 

  (d) except to the extent explicitly provided otherwise in a then effective
written employment contract executed by Optionee and the Company, Optionee is an
at will employee whose employment may be terminated without liability at any
time for any reason; and

 

  (e) the Company would not have granted this award to Optionee but for these
acknowledgements and agreements.

 

19. Interpretation. The interpretation, construction, performance and
enforcement of this Agreement and of the Plan shall lie within the sole
discretion of the Plan Administrator, and the Plan Administrator’s
determinations shall be conclusive and binding on all interested persons.

 

20. Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws (not the law of choice of laws) of
the State of California. Any dispute or disagreement regarding the Optionee’s
rights under this Agreement shall be settled soley by binding arbitration in
accordance with the applicable rules of the American Arbitration Association.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.

 

    SEMTECH CORPORATION,    

a Delaware corporation

 

 

--------------------------------------------------------------------------------

  By  

/s/ David G. Franz, Jr.

--------------------------------------------------------------------------------

Optionee      

David G. Franz, Jr.

[Name]      

Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------

Optionee’s Spouse*

        [Spouse’s Name]        

 

Optionee’s State of residence: [Residing State]

--------------------------------------------------------------------------------

* Include signature and name of Optionee’s spouse if Optionee is married.

 

- 4 -